Case: 18-11757       Date Filed: 04/13/2020       Page: 1 of 3



                                                                      [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 18-11757
                              ________________________

                          D.C. Docket No. 1:16-cv-00325-ODE



IVY WHITWORTH,

                                                                        Plaintiff - Appellant,

                                            versus

SUNTRUST BANKS, INC.,

                                                                      Defendant - Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (April 13, 2020)

Before WILSON and BRANCH, Circuit Judges, and RESTANI, ∗ Judge.

PER CURIAM:


       ∗
          The Honorable Jane A. Restani, United States Judge, U.S. Court of International Trade,
sitting by designation.
                   Case: 18-11757       Date Filed: 04/13/2020       Page: 2 of 3



       Ivy Whitworth appeals the district court’s grant of summary judgment to her

former employer SunTrust Banks in this retaliatory termination case. Whitworth

claims she was fired in retaliation for voicing opposition to alleged discrimination

against a co-worker in violation of Title VII 1 and § 1981.2 SunTrust counters that

she was fired for misusing her corporate credit card in violation of company

policy. The district court granted summary judgment to SunTrust, finding that

Whitworth failed to satisfy the “but-for” causation standard articulated in

University of Texas Southwestern Medical Center v. Nassar, 570 U.S. 338, 362

(2013).

       Having fully reviewed the record and after the benefit of oral argument, we

affirm the district court’s order.3 Regardless of the validity of Whitworth’s

temporal proximity arguments, 4 we agree with the district court that she failed to

show, through her comparators or otherwise, that SunTrust’s proffered reason for

her termination was mere pretext. As the district court correctly noted, Whitworth

fails to satisfy the but-for causation standard whether that standard is applied at the


       1
           Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.
       2
           42 U.S.C. § 1981.
       3
        Whitworth v. SunTrust Banks, Inc., No. 1:16-CV-325-ODE-CMS, 2018 WL 1634301
(N.D. Ga. Mar. 30, 2018) (as amended Apr. 3, 2018).
       4
        Without discussing its contours and limits here, we note that “temporal proximity” has
continued relevance in determining causation under our post-Nassar jurisprudence. See Jefferson,
891 F.3d at 926.
                                                  2
               Case: 18-11757     Date Filed: 04/13/2020    Page: 3 of 3



prima facie or pretext stage of the traditional burden-shifting test articulated in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Jefferson v. Sewon

America, Inc., 891 F.3d 911, 924–26 (11th Cir. 2018). Accordingly, the district

court correctly granted summary judgment in favor of SunTrust.

      AFFIRMED.




                                           3